DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17- 29 and 31- 32 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/10/2019, 04/24/2020 and 09/11/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:
On lines 3-4, “a surge arrester” should be –the surge arrester--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18, 22-24, 26-27, 29 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassler (US5583729A).
Regarding claim 17, Hassler teaches an arrangement (i.e. terminal bushing 10) (fig.2), comprising: A separating device (i.e. fuse body 230) (fig.2) including a housing (i.e. fuseholder 140) (fig.2) and a fuse (i.e. fuse tube 242) (fig.3) disposed in said housing (implicit); and a surge arrester (i.e. surge arrester 70) (fig.2) connected to said separating device (i.e. upper support member 142 and lower support member 144) (fig.2): said separating device including an insulating material (i.e. High purity silica sand 258) (fig.3) configured for quenching an arc discharge (implicit).
Regarding claim 18, Hassler teaches the arrangement according to claim 17, wherein said fuse, for the purpose of a tripping event (column 13 lines 21-22, When current limiting fuseholder 140 experiences an overcurrent of a predetermined magnitude and duration), comprises an electrical conductor (column 13 line 23, fusible elements 248, 250) configured to melt (column 13 line 23, will fuse open) as a result of a heating effect of a current flow (column 2 R heating, coupled with the heat generated); said insulating material enclosing said electrical conductor (column 9 lines 53-55, High purity silica sand 258 surrounds … fusible elements 248, 250).
Regarding claim 22, Hassler teaches the arrangement according to claim 17, further comprising a first connecting device (i.e. upper support member 142) (fig.2) disposed at a first end of the separating device (i.e. top contact 236) (fig.2) in order to connect the separating device to a suspension (i.e. line-potential conductor 1) (fig.2).
Regarding claim 23, Hassler teaches the arrangement according to claim 22, further comprising a second connecting device (i.e. lower support member 144) (fig.2) disposed at a second end of the separating device (i.e. Lower cap and hinge assembly 234) (fig.2) in order to connect the separating device to the surge arrester (e.g. separating device 140 is connected to surge arrester 10) (fig.2).
Regarding claim 24, Hassler teaches the arrangement according to claim 23, wherein said second connecting device is configured to form an angle of between 100 and 1700 between the separating device and the surge arrester (e.g. angle between separating device 140 and surge arrester 10 is between 100 and 1700) (fig.2).
Regarding claim 26, Hassler teaches the arrangement according to claim 17, wherein said fuse is configured to break a current path before a maximum short-circuit current is reached (abstract, current limiting dropout fuseholder).
Regarding claim 27, Hassler teaches the arrangement according to claim 17, wherein said fuse is configured to break a current path when temporary surges of a predetermined voltage level and duration occur (column 13 lines 21-23, When current limiting fuseholder 140 
Regarding claim 29, Hassler teaches the arrangement according to claim 17, further comprising an indicator apparatus configured to indicate a tripping of the separating device (column 4 lines 1-3, fuseholder will drop open so as to provide a clear and unmistakable visual indication that the fuse has actuated).
Regarding claim 31, Hassler teaches the arrangement according to claim 17, wherein said surge arrester is configured for medium voltage (column 5 line 46, power distribution) (distribution lines are known to be medium voltage ranging between 2000 V to 35,000 V).
Regarding claim 32, Hassler teaches the arrangement according to claim 17, further comprising a suspension (column 6 lines 34-37, terminal 66 of bushing assembly 10 … provides a means for electrically interconnecting bushing assembly 10 with line-potential conductor 1) fixing said surge arrester at a position separated from ground (e.g. surge arrester 10 is fixed to line-potential conductor 1 and is separated from ground) (fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US5583729A), and further in view of Powell (US2343224).
Regarding claim 19, Hassler teaches the arrangement according to claim 17, wherein said housing at least partially comprises an insulative material (column 9 lines 45-46, fuse body 230 includes an insulative fuse tube 242).
Hassler does not teach that the insulative material is a glass fiber-reinforced plastic.
Powell teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a housing at least partially comprising a glass fiber-reinforced plastic (page 1 lines 36-37, constructed of suitable insulating material, such as glass or fiber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the glass or fiber insulating material in Hassler, as taught by Powell, as it provides the advantage of high strength to weight ratio for use with electrical devices.

Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US5583729A), and further in view of Schmunk (US4028656).
Regarding claim 20, Hassler teaches the arrangement according to claim 17.

Schmunk teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a fuse (i.e. fuse 10) (fig.1) further comprising an insulating sleeve (i.e. sleeve 24) (fig.1) with leakage path-extending shields (e.g. flanges of sleeve 24) (fig.1) arranged on a housing (i.e. housing 12) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the standard bushing in Hassler, as taught by Schmunk, as it provides the advantage of substantial mechanical strength for the fuse to absorb the shocks incident to rough handling of fuse.
Regarding claim 21, Hassler and Schmunk teach the arrangement according to claim 20. 
Hassler does not teach the arrangement wherein said insulating sleeve at least partially comprises silicone rubber.
Schmunk teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a fuse (i.e. fuse 10) (fig.1) wherein said insulating sleeve at least partially comprises silicone rubber (column 4 lines 3-4, sleeve 24 may be formed of irradiated silicon rubber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the standard bushing made of silicon rubber in Hassler, as taught by Schmunk, as it provides the advantage of substantial mechanical strength for the fuse to absorb the shocks incident to rough handling of fuse.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US5583729A).
Regarding claim 25, Hassler teaches the arrangement according to claim 24.
Hassler does not teach the arrangement wherein said second connecting device forms a substantially right angle between the separating device and the surge arrester.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have separating device in perpendicular to surge arrester, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between separating device and surge arrester to be right angle of Hassler, to provide the advantage of flexibility in designing protective devices.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US5583729A), and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 28, Hassler teaches the arrangement according to claim 17.
Hassler does not teach the arrangement further comprising an arc rotation apparatus.
AAPA teaches the arrangement further comprising an arc rotation apparatus ([0010], force an arc discharge occurring between two electrodes to rotate).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Hassler to include AAPA .

Response to Arguments
Applicant’s arguments with respect to claims 17 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/
Examiner, Art Unit 2839                                                                                                                                                                                           05/07/2021


	/THIENVU V TRAN/                                    Supervisory Patent Examiner, Art Unit 2839